Citation Nr: 0924583	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 
1960.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which granted service connection for 
residuals of lung cancer with a 0 percent (noncompensable) 
evaluation effective December 31, 2001.

This matter was previously remanded by the Board in October 
2001 for additional development.  That development has been 
completed, and the case is once again before the Board for 
review.


FINDING OF FACT

Competent medical evidence indicates that the Veteran's lung 
cancer residuals result in little, if any, impairment of 
respiratory function.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the Veteran's 
service-connected residuals of lung cancer have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.14, 4.31, 4.97, Diagnostic Codes 6819, 6844 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in April 2002 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  However, this letter did not address the 
criteria for establishing a disability rating or effective 
date.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.

In the Veteran's August 2003 Notice of Disagreement, he took 
issue with the initial disability rating and is presumed to 
be seeking the maximum benefits available under the law for 
each issue.  Dingess; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) 
and 7105(d), the RO properly issued a February 2004 SOC which 
contained, in part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Moreover, since VA's notice criteria was 
satisfied because the RO granted the Veteran's claim for 
service connection, the Board also finds that VA does not run 
afoul of the Court's recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

The Veteran's service treatment records, private treatment 
records and VA authorized examination reports have been 
associated with the claims file.  The Board notes 
specifically that the Veteran was afforded VA examinations in 
July 2002 and in April 2009.  38 C.F.R. § 3.159(c) (4).  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
collectively they are predicated on a review of the claims 
folder and medical records contained therein; contains a 
description of the history of the disability at issue; 
documents and considers the Veteran's complaints and 
symptoms; and at least with respect to the later examination, 
fully addresses the relevant rating criteria; and contains a 
discussion of the effects of the Veteran's service-connected 
residuals of lung cancer on the Veteran's occupational and 
daily activities.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  VA has provided the Veteran with 
opportunity to submit evidence and arguments in support of 
his claim.  The Veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  The Board has 
considered whether a staged rating is appropriate, but finds 
that the evidence of record does not establish distinct time 
periods where the Veteran's service-connected disability 
results in symptoms that would warrant different ratings.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran is currently assigned a noncompensable evaluation 
under Diagnostic Code 6819.

Respiratory disorders rated under Diagnostic Codes 6600 
through 6817 and 6822 through 6847 will not be combined with 
each other.  Where there is lung or pleural involvement, 
ratings under Diagnostic Codes 6819 and 6820 will not be 
combined with each other or with Diagnostic Codes 6600 
through 6817 or 6822 through 6847.  Rather, a single rating 
will be assigned under the Diagnostic Code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a) (2008).  

Effective October 6, 2006, VA amended 38 C.F.R. § 4.96 to add 
provisions that clarify the use of pulmonary function tests 
(PFT's) in evaluating respiratory conditions.  A new 
paragraph (d) to 38 C.F.R. § 4.96, entitled "Special 
provisions for the application of evaluation criteria for 
diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" 
includes a provision requiring PFT's to evaluate respiratory 
conditions except in certain situations.  When the PFT's are 
not consistent with clinical findings, evaluation should 
generally be based on the PFT's unless the examiner states 
why they are not a valid indication of respiratory functional 
impairment in a particular case.  38 C.F.R. § 4.96 (d)(3) 
(2008).

Diagnostic Code 6819 provides a 100 percent evaluation for 
neoplasm, malignant, in any specified part of respiratory 
system exclusive of skin growths.  38 C.F.R. § 4.97, DC 6819 
(2008).  A rating of 100 percent shall continue beyond the 
cessation of any surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure.  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of §3.105(e) 
of this chapter.  If there has been no local recurrence or 
metastasis, rate on residuals.  Id at Note 1.

When rating post-surgical residuals (lobectomy, 
pneumonectomy, etc.) under Diagnostic Code 6844, the current 
version of the General Rating Formula for the Respiratory 
System, Restrictive Lung Disease provides a 100 percent 
evaluation for FEV-1 less than 40 percent of predicted value, 
or; the ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization) or; episode(s) of 
acute respiratory failure, or; outpatient oxygen therapy is 
required.  38 C.F.R. § 4.97.

A 60 percent evaluation is warranted when FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Id.

A 30 percent evaluation is warranted when FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56 to 65 percent predicted.  Id.

A 10 percent evaluation is warranted when FEV-1 of 71 to 80 
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or DLCO 
(SB) 66 to 80 percent predicted.  Id.

Dyspnea, tachycardia, nervousness, fatigability, etc., may 
result from many causes; some may be service-connected, 
others, not.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The Veteran was afforded a VA examination in July 2002.  The 
examiner reviewed the claims file and recorded the Veteran's 
history and complaints.  The Veteran had stopped smoking in 
1997.  In 1998, a chest x-ray revealed a small nodule in the 
right middle chest.  He subsequently had a resection of his 
right upper lobe and, on biopsy, was found to have a nonsmall 
cell cancer limited to the nodule.  He did not require 
radiation or chemotherapy and had since been declared cured.  
The Veteran was not being treated for malignancy or receiving 
any inhaler therapy.  From a pulmonary standpoint, the 
Veteran was asymptomatic.  On physical examination, the lungs 
were clear to auscultation bilaterally.  The Veteran had a 
well-healed surgical scar consistent with right upper lobe 
lobectomy.  There was no wheeze or rale.  There was no 
cardiac murmur, no thrill or heave, and no evidence of 
congestive heart failure, right ventricular hypertrophy or 
cor pulmonale.  A chest x-ray indicated coarse mid and lower 
lung interstitial opacities that could be related to asbestos 
exposure.

The Veteran was afforded an additional VA examination in 
April 2009.  The examiner reviewed the claims file and 
recorded the Veteran's history.  The examiner also recorded 
findings relevant to rating the Veteran's lung cancer 
residuals.  The Veteran stated that he could walk as far as 
he wanted on a flat surface, but that two flights of stairs 
or walking uphill caused dyspnea.  He quit smoking at the 
time of his diagnosis in 1998.  He worked for years in a 
fairly sedentary job as a machinist.  Since retirement, he 
had had little exercise aside from walking.  The Veteran had 
an abdominal aortic aneurysm repaired in 2008 that left him 
with a very large ventral hernia.  A history of respiratory 
system neoplasm and shortness of breath was noted.  There was 
no history of lung or chest trauma, pulmonary embolism, 
respiratory failure, cough, fever, hemoptysis, night sweats, 
orthopnea, paroxysmal nocturnal dyspnea, swelling, weight 
change, or non-angina chest pain.  

On physical examination, heart sounds were normal, and there 
were no signs of venous congestion.  Chest expansion was 
normal, though the Veteran had decreased breath sounds.  
Residuals of the neoplasm and its treatment were reported to 
be a right thoracotomy scar and no other apparent residuals.  
Pulmonary function testing resulted in an FEV-1 score of 40 
percent, and an FVC score of 62 percent.  This was noted to 
be consistent with chronic obstructive pulmonary disease 
(COPD).  The examiner estimated about 5 METS exercise 
capacity.  The diagnosis was nonsmall cell carcinoma of the 
right lung with no recurrence 10 years post resection.  The 
examiner noted that the disability at issue had no general 
effect on the Veteran's occupation as he was not working, and 
no effect on the Veteran's usual daily activities.  

The examiner concluded that the Veteran's mild dyspnea on 
exertion was attributable to deconditioning, which had gotten 
worse since surgery for aortic aneurysm in 2008, as well as 
COPD.  COPD was not caused or aggravated by either lung 
cancer or by asbestos exposure.  In the examiner's opinion, 
the Veteran's right upper lobectomy had had little, if any, 
effect on the Veteran's respiratory status.

The Board finds that a compensable evaluation for residuals 
of lung cancer is not warranted.  Although pulmonary function 
testing resulted in an FEV-1 score of 40 percent, the 
examiner stated that the Veteran's lobectomy had little, if 
any, effect on his respiratory status.  The examiner 
attributed dyspnea to COPD and deconditioning, and stated 
that the pulmonary function testing was consistent with COPD.  
This conclusion was based on a review of the claims file and 
the Veteran's medical records, as well as a physical 
examination and the history provided by the Veteran.  As 
noted above, the use of manifestations not resulting from 
service-connected disease in establishing the service-
connected evaluation is to be avoided.  There is no evidence 
of lung cancer residuals that would warrant a higher rating.

The Board notes that a regulation governing evaluation of 
disabilities of the respiratory system provides that special 
monthly compensation (SMC) is awardable for some respiratory 
conditions under certain circumstances.  38 C.F.R. § 4.96(c).  
However, the Board finds no credible evidence of record 
suggesting that award of SMC is warranted in this case.  
Specifically, there is no evidence that the Veteran has been 
diagnosed with aphonia as a lung cancer residual, and there 
is no evidence suggesting that the Veteran is in need of aid 
and attendance or is housebound as a result of this service-
connected disability.  38 C.F.R. § 3.350(a)(6), (b)(3) 
(2008).

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's lung 
cancer residuals with the established criteria found in the 
rating schedule for that disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
There is no evidence in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  Indeed, the Veteran reported being retired.  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.




ORDER

An initial compensable evaluation for residuals of lung 
cancer is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


